Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 3, 2017

                                       No. 04-16-00460-CV

                                       Jason CAMPBELL,
                                     Appellant/Cross-Appellee

                                                  v.

                                          Ben LUONG,
                                     Appellee/Cross-Appellant

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10868
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

        On December 9, 2016, in the interest of conserving judicial resources and the parties’
legal expenses, we acted sua sponte and abated this appeal. We advised the parties that any
opposition to the abatement must be filed in this court by December 19, 2016. The parties filed
responses to each other’s earlier filings and responses to our December 9, 2016 order. Appellant
Jason Campbell asked this court to reinstate the appeal. Cross-appellant Ben Luong asked this
court “to take judicial notice that it lacks jurisdiction” in this appeal, and we construe his request
as a motion to dismiss this appeal.
        Having considered the parties’ filings and the record, we conclude we have jurisdiction in
this appeal and the appeal need not remain abated. See In re Croft, 737 F.3d 372, 375 (5th Cir.
2013); Kahn v. Helvetia Asset Recovery, Inc., 475 S.W.3d 389, 394 (Tex. App.—San Antonio
2015), cert. denied, 137 S. Ct. 453 (2016).
       We GRANT appellant Jason Campbell’s motion to reinstate the appeal and DENY cross-
appellant Ben Luong’s motion to dismiss this appeal for want of jurisdiction.
     We REINSTATE this appeal and the appellate timetable. Appellant’s brief is due within
THIRTY DAYS of the date of this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court